SHARE EXCHANGE AGREEMENT by and among GALAXY GAMING, INC. and SECURED DIVERSIFIED INVESTMENT, LTD. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Definitions 1 ARTICLE II THE EXCHANGE 1 Section 2.1 Share Exchange 6 Section 2.2 Effective Time 6 Section 2.3 Articles of Incorporation, etc. 6 Section 2.4 Effects of Exchange 6 Section 2.5 Closing 7 Section 2.6 Tax-Free Exchange 7 ARTICLE III EXCHANGE CONSIDERATION; CONVERSION AND EXCHANGE OF SECURITIES 7 Section 3.1 Manner and Basis of Converting and Exchanging Capital Stock 7 Section 3.2 Surrender and Exchange of Certificates 7 Section 3.3 Options, Warrants 8 Section 3.4 Galaxy Common Stock 10 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 10 Section 4.1 Organization 10 Section 4.2 Authorization; Validity of Agreement 11 Section 4.3 Confirmation of Company Chapter 11 Plan Required 11 Section 4.4 Consents and Approvals; No Violations 11 Section 4.5 Financial Statements 11 Section 4.6 No Undisclosed Liabilities 12 Section 4.7 Changes 12 Section 4.8 Litigation 12 Section 4.9 No Default; Compliance with Applicable Laws 13 Section 4.10 Broker’s and Finder’s Fees 13 Section 4.11 Contracts 13 Section 4.12 Tax Returns and Audits 13 Section 4.13 Patents and Other Intangible Assets 14 Section 4.14 Employee Benefit Plans; ERISA 14 Section 4.15 Title to Property and Encumbrances 15 Section 4.16 Condition of Properties 15 Section 4.17 Insurance Coverage 16 Section 4.18 Environmental Matters 16 Section 4.19 Disclosure 16 Section 4.20 Validity of Shares 17 Section 4.21 SEC Reporting and Compliance 17 Section 4.22 No General Solicitation 17 ii ARTICLE V REPRESENTATIONS AND WARRANTIES OF GALAXY 18 Section 5.1 Organization Section 5.2 Authorization; Validity of Agreement 18 Section 5.3 Consents and Approvals; No Violations 18 Section 5.5 No Default; Compliance with Applicable Laws 19 Section 5.6 Broker’s and Finder’s Fees; Broker/Dealer Ownership 19 Section 5.7 Capitalization of Galaxy 19 Section 5.8 Financial Statements 19 Section 5.9 No Undisclosed Liabilities 20 Section 5.10 Tax Returns and Audits 21 Section 5.11 Employee Benefit Plans; ERISA 21 Section 5.12 Interested Party Transactions 21 Section 5.13 Questionable Payments 21 Section 5.14 Obligations to or by Stockholders 22 Section 5.15 Schedule of Assets and Contracts 22 Section 5.16 Environmental Matters 22 Section 5.17 Employees 23 Section 5.18 Title to Property and Encumbrances 23 Section 5.19 Condition of Properties 23 Section 5.20 Insurance Coverage 24 Section 5.21 Disclosure 24 24 ARTICLE VI CONDUCT OF BUSINESSES PENDING THE EXCHANGE Section 6.1 Conduct of Business by the Company Pending the Exchange 24 Section 6.2 Conduct of Business by Galaxy Pending the Exchange 24 ARTICLE VII ADDITIONAL AGREEMENTS 25 Section 7.1 Access and Information 26 Section 7.2 Additional Agreements 26 Section 7.3 Publicity 26 Section 7.4 Appointment of Directors 27 ARTICLE VIII CONDITIONS OF PARTIES’ OBLIGATIONS 27 Section 8.1 Company Obligations 27 Section 8.2 Galaxy Obligations 27 ARTICLE IX INDEMNIFICATION AND RELATED MATTERS 28 Section 9.1 Indemnification by Galaxy 29 Section 9.2 Survival 29 Section 9.3 Time Limitations 30 Section 9.4 Limitation on Liability 30 Section 9.5 Notice of Claims 30 ARTICLE X TERMINATION PRIOR TO CLOSING 30 Section 10.1 Termination of Agreement 31 Section 10.2 Termination of Obligations 31 iii ARTICLE XI MISCELLANEOUS 31 Section 11.1 Amendments. 31 Section 11.2 Notices. 32 Section 11.3 Entire Agreement. 32 Section 11.4 Expenses. 32 Section 11.5 Severability. 32 Section 11.6 Successors and Assigns; Assignment. 33 Section 11.7 No Third Party Beneficiaries. 33 Section 11.8 Counterparts; Delivery by Facsimile. 33 Section 11.9 Waiver. 33 Section 11.10 No Constructive Waivers. 33 Section 11.11 Further Assurances. 34 Section 11.12 Recitals. 34 Section 11.13 Headings. 34 Section 11.14 Governing Law. 34 Section 11.15 Dispute Resolution. 34 Section 11.16 Interpretation. 34 LIST OF EXHIBITS Exhibit Description Exhibit A Articles of Incorporation of the Company Exhibit B By-laws of Company Exhibit C Officers and Directors of the Company Pre-Effective Time and Post-Effective Time iv SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT is entered into by and among GALAXY GAMING, INC., a Nevada corporation (“Galaxy”), and SECURED DIVERSIFIED INVESTMENT, LTD., a Nevada corporation (the “Company”). W I T N E S S E T H: WHEREAS, the respective Boards of Directors of Galaxy and the Company have approved, and deem it advisable and in the best interests of their respective stockholders to consummate, the acquisition of Galaxy by the Company, which acquisition is to be effected by the acquisition by the Company of all of equitable and other legal rights, title and interests in and to the share capital of Galaxy pursuant to a voluntary share exchange transaction(the “Exchange”), upon the terms and subject to the conditions set forth in this Agreement (as defined herein); WHEREAS, the parties hereto intend that the Exchange shall qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the “Code”); and NOW, THEREFORE, in consideration of the mutual agreements and covenants hereinafter set forth, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.Capitalized terms used in this Agreement shall have the following meanings: “Acquisition Proposal” shall have the meaning given to such term in Section 6.2 hereof. “Action” shall mean any claim, action, suit, proceeding, investigation or order. “Affiliate” shall mean, with respect to any Person, any Person directly or indirectly controlling, controlled by or under common control with, such Person.For the purposes of this definition, “control” (including, with correlative meaning, the terms “controlling,” “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of management and policies of such Person through the ownership of voting securities, by contract or otherwise. “Agreement” shall mean this Share Exchange Agreement, includingthe exhibits attached hereto or referred to herein, as the same may be amended or modified from time to time in accordance with the provisions hereof. “Articles of Incorporation” shall have the meaning given to such term in Section 2.3(a) hereof. “Balance Sheet” shall have the meaning given to such term in Section 4.6 hereof. “Balance Sheet Date” shall have the meaning given to such term in Section 4.6 hereof. “By-laws” shall have the meaning given to such term in Section 2.3(b) hereof. “Closing” shall have the meaning given to such term in Section 2.5 hereof. “Closing Date” shall have the meaning given to such term in Section 2.5 hereof. “Code” shall have the meaning given to such term in the second recital to this Agreement. “Commission” shall mean the United States Securities and Exchange Commission. “Company” shall have the meaning given to such term in the preamble to this Agreement. “Company Capital Stock” shall mean, collectively, the Company Common Stock and the Company Preferred Stock, if any. “Company Chapter 11 Plan” shall mean the Plan of Reorganization proposed by the Company in its pending case under chapter 11 of the United States Bankruptcy
